--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EMPLOYMENT AGREEMENT
 
 
THIS AGREEMENT made this 30th day of October, 2012 with effect from the 1st day
of September, 2012.
 
BETWEEN:
 
Online Disruptive Technologies, Inc. , a corporation with offices at 3120 S.
Durango Drive, Ste. 305 Las Vegas, NV 89117-4454 USA,
and its subsidiary, Savicell Ltd., a company incorporated under the laws of
Israel
 
(together, the “Company”)
 
AND:
 
Eyal Davidovits, an individual currently residing at 69 Hashomer Street, Zichron
Ya’acov, Israel
 
(the “Executive”)
 
WHEREAS:
 
A. The Company has agreed to engage the Executive to serve in the role of the
Chief Operating Officer of the Company;
 
B. The Executive and the Company wish to formally record the terms and
conditions upon which the Executive will be employed by the Company and that
each of the Company and the Executive have agreed to the terms and conditions
set forth in this Agreement, as evidenced by their execution hereof.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the premises
and the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:
 
1.  
CONTRACT FOR SERVICES

 
1.1  
Engagement of Executive.  The Company hereby agrees to employ the Executive in
accordance with the terms and provisions hereof.

 
1.2  
Term.  Unless terminated earlier in accordance with the provisions hereof, the
term of employment under this Agreement will commence on September 1, 2012 (the
“Commencement Date”) and will continue for a period of five (5) years from the
Commencement Date (the “Term”).

 
1.3  
Service. The Executive agrees to faithfully, honestly and diligently serve the
Company and to devote the Executive’s time, attention and best efforts to
further the business and interests of the Company during the Term. The Company
acknowledges that the executive is engaged in other business activities that
commenced prior to this agreement and the Executive declares that these other
activities will not be an obstacle to the commitments he is undertaking under
this agreement..

 
 
 

--------------------------------------------------------------------------------

 
1.4  
Duties.  The Executive’s services hereunder will be provided on the basis of the
following terms and conditions:

 
(a)  
Reporting directly to the CEO of the Company, the Executive will serve as the
Chief Operating Officer of the Company;

 
(b)  
The Executive will be responsible for setting the overall operations for the
Company, including establishing and maintaining budgets for the Company and
ensuring the Company has adequate facilities and resources for its operations,
marketing and general corporate activities, all subject to any applicable law
and to instructions provided by the Board of Directors of the Company from time
to time;

 
(c)  
The Executive will faithfully, honestly and diligently serve the Company and
cooperate with the Company and utilize maximum professional skill and care to
ensure that all services rendered hereunder are to the satisfaction of the
Company, acting reasonably, and the Executive will provide any other services
not specifically mentioned herein, but which by reason of the Executive’s
capability, the Executive knows or ought to know to be necessary to ensure that
the best interests of the Company are maintained;

 
(d)  
The Executive will assume, obey, implement and execute such duties, directions,
responsibilities, procedures, policies and lawful orders as may be determined or
given from time to time by the Company; and

 
(e)  
The Executive will report the results of his duties hereunder to the Company as
it may request from time to time.

 
2.  
COMPENSATION

 
2.1  
Remuneration.

 
(a)  
For services rendered by the Executive during the Term, the Executive will be
paid a monthly remuneration, payable within 10 days after the end of each month,
at a gross annual salary of NIS 432,000 (the “Fee”) paid NIS 36,000 monthly in
arrears.  Any deductions required to be made by the Company and submitted to
relevant tax or other authorities will be deducted at source.

 
(b)  
The Executive’s position with the Company is included among the positions of
management or those requiring a special degree of personal trust, and the
Company is not able to supervise the number of working hours of the Executive;
therefore the provisions of the Israel Hours of Work and Rest Law - 1951, will
not apply to the Executive and he will not be entitled to any additional
remuneration whatsoever for his work with the exception of that specifically set
out in this Agreement.

 
 
2

--------------------------------------------------------------------------------

 
2.2  
Signing Bonus. Upon execution of this Agreement, the Company will issue to the
Executive options to acquire 2,750,000 common shares exercisable at USD $0.01
per share. The options will be fully vested and expire on July 30, 2022.

 
2.3  
Incentive Plans  The Executive will be entitled to participate in any bonus plan
or incentive compensation plans for its employees, including any stock option,
adopted by the Company.

 
2.4  
Expenses.  The Executive will be reimbursed by the Company for all reasonable
business expenses incurred by the Executive and pre-approved by the board in
connection with his duties within previously approved budgets upon submission of
a monthly statement of expenses.  This includes, but not only, payments of
expenses incurred when traveling abroad, per diem payments for travel abroad
according to the rules set forth by the Israeli Tax Authorities and others.

 
2.5  
Vacation;  Recreation Pay.  The Executive will be entitled to cumulative paid
vacations of twenty (20) days per year.  In addition, the Executive will be
entitled to sick leave according to applicable law, but will not be entitled to
Recreation Pay. The Executive will not be entitled to any other benefits
whatsoever.

 
2.6  
Car Allowance. The Executive will have 2 options which will be full compensation
for any costs associated with his car travel: Option 1: The Company will lease a
car and pay for all related expenses up to NIS 4,000 per month.  Option 2: The
Executive will use his car for work related matters as required for the
performance of his job, and will be granted a car allowance of NIS 4,000 per
month. The executive can switch between the options, as long as does not impact
any car lease.

 
2.7  
Keren Hishtalmut Fund. The Company and Executive shall open and maintain a Keren
Hishtalmut Fund, as defined under Israeli employment law. The Company shall
contribute to such Fund an amount equal to 7-1/2% of each monthly Salary
payment, and Executive shall contribute to such Fund an amount of up to 2-1/2%
of each monthly Salary payment. Executive hereby instructs the Company to
transfer to such Fund the amount of Executive's and the Company's contribution
from each monthly Salary payment.

 
2.8  
Employee Benefits.   Subject to meeting any eligibility requirements, the
Executive will be entitled to group extended health and dental, life and
long-term disability insurance, pension and other benefits which the Company may
offer from time to time to its senior executive team (the “Employee Benefits”).

 
(a)  
Employee Benefits are provided in accordance with formal plan documents or
policies and any issues with respect to entitlement or payment of benefits under
any of the Employee Benefits will be governed by the terms of the documents or
policies establishing the benefits in issue.

 
 
3

--------------------------------------------------------------------------------

 
(b)  
The Company reserves the right to unilaterally revise the terms of the Employee
Benefits or to eliminate any Employee Benefits altogether, each on no less than
ninety (90) days’ written notice to Executive. The Executive agrees that any
changes to the Employee Benefits will not affect or change any other part of
this Agreement.

 
(c)  
If the Company does not offer health or dental insurance for any reason, it will
reimburse the Executive for his reasonable costs of health and dental insurance,
which insurance has terms similar to other that available to executives of
similar corporations in Israel.

 
3.  
SOCIAL INSURANCE AND BENEFITS

 
3.1  
Liability Insurance Indemnification. The Company will insure the Executive
(including his heirs, executors and administrators) with coverage under a
standard directors' and officers' liability insurance policy at the Company's
expense.

 
3.2  
Tax Matters. In the event that any taxing authority should impose taxes,
statutory withholdings, employee fund requirements or penalties on the Company
respecting any aspect of the Company’s employment of the Executive, the
Executive will pay such amounts and fully indemnify the Company from any such
costs and payments.

 
4.  
CONFIDENTIALITY AND NON-COMPETITION

 
4.1  
Maintenance of Confidential Information.  The Executive acknowledges that, in
the course of employment hereunder, the Executive will, either directly or
indirectly, have access to and be entrusted with information (whether oral,
written or by inspection) relating to the Company or its respective affiliates,
associates or customers (the “Confidential Information”).  For the purposes of
this Agreement, “Confidential Information” includes, without limitation, any and
all developments, trade secrets, inventions, innovations, techniques, processes,
formulas, drawings, designs, products, systems, creations, improvements,
documentation, data, specifications, technical reports, customer lists, supplier
lists, distributor lists, distribution channels and methods, retailer lists,
reseller lists, employee information, financial information, sales or marketing
plans, competitive analysis reports and any other thing or information
whatsoever, whether copyrightable or uncopyrightable or patentable or
unpatentable.  The Executive acknowledges that the Confidential Information
constitutes a proprietary right, which the Company is entitled to
protect.  Accordingly, the Executive covenants and agrees that, during the Term
and thereafter until such time as all the Confidential Information becomes
publicly known and made generally available through no action or inaction of the
Executive, the Executive will keep in strict confidence the Confidential
Information and will not, without prior written consent of the Company,
disclose, use or otherwise disseminate the Confidential Information, directly or
indirectly, to any third party.

 
4.2  
Exceptions.  The general prohibition contained in Section 4.1 against the
unauthorized disclosure, use or dissemination of the Confidential Information
will not apply in respect of any Confidential Information that:

 
 
4

--------------------------------------------------------------------------------

 
(a)  
is available to the public generally in the form disclosed;

 
(b)  
becomes part of the public domain through no fault of the Executive;

 
(c)  
is already in the lawful possession of the Executive at the time of receipt of
the Confidential Information; or

 
(d)  
is compelled by applicable law to be disclosed, provided that the Executive
gives the Company prompt written notice of such requirement prior to such
disclosure and provides assistance in obtaining an order protecting the
Confidential Information from public disclosure.

 
4.3  
Fiduciary Obligation. The Executive declares that the Executive’s relationship
to the Company is that of fiduciary, and the Executive agrees to act towards the
Company and otherwise behave as a fiduciary of the Company.

 
4.4  
Non Competition.  The Executive agrees and undertakes that he will not, so long
as he is employed by the Company and for a period of 12 months following
termination of his employment for whatever reason, directly or indirectly, as
owner, partner, joint venture, stockholder, employee, broker, agent, principal,
corporate officer, director, licensor or in any other capacity whatever engage
in, become financially interested in, be employed by, or have any connection
with any business or venture that competes with the Company’s business,
including any business which, when this Agreement terminates, the Company
contemplates in good faith to be materially engaged in within 12 months
thereafter, provided that the Company has taken demonstrable actions to promote
such engagement or that the Company’s Board of Directors has adopted a
resolution authorizing such actions prior to the date of termination; provided,
however, that Executive may own securities of any corporation which is engaged
in such business and is publicly owned and traded but in an amount not to exceed
at any one time one percent (1%) of any class of stock or securities of such
company, so long as he has no active role in the publicly owned and traded
company as director, employee, consultant or otherwise.

 
4.5  
No Solicitation.  The Executive agrees and undertakes that, during the period of
his employment and for a period of 12 months following termination, he will not,
directly or indirectly, including personally or in any business in which he is
an officer, director or shareholder, for any purpose or in any place, employ any
person (as an employee or consultant) employed by the Company at such time or
during the preceding twelve months, unless such person has been terminated by
the Company, provided however, that such person who is terminated by the Company
may be employed by the Executive as described above only after the expiration of
twelve months after the effective date of such termination.

 
4.6  
Reasonable Restrictions.  The Executive agrees that all restrictions in this 4
are reasonable and valid, and all defenses to the strict enforcement thereof by
the Company are hereby waived by the Executive.

 
 
5

--------------------------------------------------------------------------------

 
5.  
TERMINATION

 
5.1  
Definitions

 
Where used herein and anywhere in this Agreement:
 
(a)  
“Cause” means:

 
(i)  
the Executive’s willful failure to properly discharge his lawful duties, or any
material breach or non-observance by the Executive of any material provision of
this Agreement;

 
(ii)  
the Executive’s conviction for any crime respecting the property of the Company,
or the Executive’s personal honesty, or the formal charge of the Executive of a
securities violation by a regulatory authority having jurisdiction over the
Company; or

 
(iii)  
the Executive’s breach of his fiduciary duties owed to the Company as an officer
or director provided it has a material adverse effect on the Company.

 
(b)  
“Change of Control” means an event occurring after the effective date of this
Agreement pursuant to which:

 
(i)  
a merger, amalgamation, arrangement, consolidation, reorganization, business
combination or transfer takes place in which more than 50% of the total combined
voting power of the Company’s outstanding voting securities are acquired by a
person or persons different from the person holding those voting securities
immediately prior to such event, and the composition of the Board of Directors
of the Company following such event is such that the directors of the Company
prior to the transaction constitute less than 50% of the Board membership
following the event; provided that no transaction conducted by the Company
primarily for financing purposes of its operations shall be included in a
“Change of Control”;

 
(ii)  
any person, or any combination of persons acting jointly or in concert by virtue
of an agreement, arrangement, commitment or understanding acquires, directly or
indirectly, 50% or more of the voting rights attached to all outstanding voting
securities;

 
(iii)  
any person, or any combination of persons acting jointly or in concert by virtue
of an agreement, arrangement or commitment or understanding acquires, directly
or indirectly, the right to appoint a majority of the directors of the Company;
or

 
 
6

--------------------------------------------------------------------------------

 
(iv)  
the Company sells, transfers or otherwise disposes of all or substantially all
of its assets, except that no Change of Control will be deemed to occur if such
sale or disposition is made to a subsidiary or subsidiaries of the Company.  .

 
(c)  
“Terminated For No Cause”. For the purposes of this Agreement, “Terminated For
No Cause” means any event of termination that is not a result of the events
described in clause 5.1(a) above.

 
5.2  
Termination For Cause.  This Agreement may be terminated at any time by the
Company without notice, for Cause.

 
5.3  
Resignation.  Nothing in this Agreement prohibits the Executive from resigning
at any time prior to the end of the Term, provided the Executive gives the
Company at least 60 days’ prior written notice.  The Company may waive such
notice in whole or in part at its sole discretion and if the Company waives all
or part of the notice of resignation given by the Executive prior to the expiry
of the notice period, the Company will pay to the Executive an amount equal to
the Base Salary for the balance of the notice period.  If the Executive resigns,
he will not be entitled to any payment in respect of severance, nor will he be
entitled to any bonus payments in respect of the year in which the resignation
takes effect; provided, however, he will retain all unexercised vested Options.

 
5.4  
Company’s Right to Terminate for Cause.  Notwithstanding any other provision in
this agreement, the Company may terminate the employment of the Executive at any
time for Cause.

 
5.5  
Termination Without Cause or Change of Control.  The Company may terminate the
Executive’s employment at any time without Just Cause by providing the Executive
with ninety (90) days prior written notice. In the event the Company terminates
the Executive’s employment without Just Cause or in the event of a Change of
Control (as defined above), the Company agrees to:

 
(a)  
continue to pay the Executive his Base Salary for a period of two (2) years from
the date the Executive’s employment is terminated or the Change of Control
occurs (the “Relevant Period”); and

 
(b)  
continue to provide, for the duration of the Relevant Period, such Employee
Benefits as may be permitted by and in accordance with the formal plan which
governs each of the Employee Benefits.

 
5.6  
Termination by Executive for Cause.  If: (i) there is a significant reduction in
Executive’s authority, duties or responsibilities; (ii) Executive’s Base Salary
is reduced; or (iii) the Company fails to pay Executive’s salary, benefits,
incentive awards or other monetary payments when due; then, Executive may elect
to terminate his employment with the Company and receive the benefits set forth
above in Section 5.5(a) and 5.5(b).

 
5.7  
Severance for Termination With Cause.  If the Company terminates the Executive’s
employment for Cause, then the Company will not be obligated to pay the
Executive any severance payments or provide any notice whatsoever to the
Executive.

 
 
7

--------------------------------------------------------------------------------

 
5.8  
Limitation of Damages.  It is agreed that, in the event of termination of
employment, neither the Company, nor the Executive will be entitled to any
notice, or payment in excess of that specified in this Article 5.

 
5.9  
Return of Materials.  Within three (3) days of any termination of employment
hereunder, or upon any request by the Company at any time, the Executive will
return or cause to be returned any and all Confidential Information and other
assets of the Company (including all originals and copies thereof), which
“assets” include, without limitation, hardware, software, keys, security cards
and backup tapes that were provided to the Executive either for the purpose of
performing the employment services hereunder or for any other reason.  The
Executive acknowledges that the Confidential Information and the assets are
proprietary to the Company, and the Executive agrees to return them to the
Company in the same condition as the Executive received such Confidential
Information and assets.

 
5.10  
Effect of Termination. Sections 3.3, 3.4, 4 and 5.5 hereto will remain in full
force and effect after termination of this Agreement, for any reason whatsoever.

 
6.  
MUTUAL REPRESENTATIONS

 
6.1  
The Executive represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof

 
(a)  
will not constitute a default under or conflict with any agreement or other
instrument to which he is a party or by which he is bound, and

 
(b)  
do not require the consent of any person or entity.

 
6.2  
The Company represents and warrants to Executive that this Agreement has been
duly authorized, executed and delivered by the Company and that the fulfillment
of the terms hereof

 
(a)  
will not constitute a default under or conflict with any agreement of other
instrument to which it is a party or by which it is bound, and

 
(b)  
do not require the consent of any person of entity.

 
6.3  
Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors' rights generally,
and subject, as to enforceability, to general principles of equity (regardless
if enforcement is sought in proceeding in equity or at law).

 
7.  
NOTICES

 
7.1  
Notices.  All notices required or allowed to be given under this Agreement must
be made either personally by delivery to or by facsimile transmission to the
address as hereinafter set forth or to such other address as may be designated
from time to time by such party in writing:

 
 
8

--------------------------------------------------------------------------------

 
(a)  
in the case of the Company, to:

 
Online Disruptive Technologies, Inc.
             16 Carter Lane, Andover, MA 01810
      
Attn: Giora Davidovits
 
(b)  
and in the case of the Executive, to the Executive’s last residence address
known to the Company.

 
7.2  
Change of Address.  Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.

 
8.  
GENERAL

 
8.1  
Entire Agreement.  As of from the date hereof, any and all previous agreements,
written or oral between the parties hereto or on their behalf relating to the
employment of the Executive by the Company are null and void.  The parties
hereto agree that they have expressed herein their entire understanding and
agreement concerning the subject matter of this Agreement and it is expressly
agreed that no implied covenant, condition, term or reservation or prior
representation or warranty will be read into this Agreement relating to or
concerning the subject matter hereof or any matter or operation provided for
herein.

 
8.2  
Personal Agreement.  The provisions of this Agreement are in lieu of the
provisions of any collective bargaining agreement, and therefore, no collective
bargaining agreement will apply with respect to the relationship between the
parties hereto (subject to the applicable provisions of law).

 
8.3  
Further Assurances.  Each party hereto will promptly and duly execute and
deliver to the other party such further documents and assurances and take such
further action as such other party may from time to time reasonably request in
order to more effectively carry out the intent and purpose of this Agreement and
to establish and protect the rights and remedies created or intended to be
created hereby.

 
8.4  
Waiver.  No provision hereof will be deemed waived and no breach excused, unless
such waiver or consent excusing the breach is made in writing and signed by the
party to be charged with such waiver or consent.  A waiver by a party of any
provision of this Agreement will not be construed as a waiver of a further
breach of the same provision.

 
8.5  
Amendments in Writing.  No amendment, modification or rescission of this
Agreement will be effective unless set forth in writing and signed by the
parties hereto.

 
8.6  
Assignment.  Except as herein expressly provided, the respective rights and
obligations of the Executive and the Company under this Agreement will not be
assignable by either party without the written consent of the other party and
will, subject to the foregoing, enure to the benefit of and be binding upon the
Executive and the Company and their permitted successors or assigns.  Nothing
herein expressed or implied is intended to confer on any person other than the
parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 
 
9

--------------------------------------------------------------------------------

 
8.7  
Severability.  In the event that any provision contained in this Agreement is
declared invalid, illegal or unenforceable by a court or other lawful authority
of competent jurisdiction, such provision will be deemed not to affect or impair
the validity or enforceability of any other provision of this Agreement, which
will continue to have full force and effect.

 
8.8  
Headings.  The headings in this Agreement are inserted for convenience of
reference only and will not affect the construction or interpretation of this
Agreement.

 
8.9  
Number and Gender.  Wherever the singular or masculine or neuter is used in this
Agreement, the same will be construed as meaning the plural or feminine or a
body politic or corporate and vice versa where the context so requires.

 
8.10  
Time.  Time is of the essence in this Agreement.

 
8.11  
Governing Law.  This Agreement will be construed and interpreted in accordance
with the laws of the State of Israel applicable therein, and each of the parties
hereto expressly attorns to the jurisdiction of the courts of the State of
Israel. The sole and exclusive place of jurisdiction in any matter arising out
of or in connection with this Agreement will be the applicable Tel-Aviv court.

 
8.12  
Enurement.  This Agreement is intended to bind and enure to the benefit of the
Company, its successors and assigns, and the Executive and the personal legal
representatives of the Executive.

 
IN WITNESS WHEREOF the parties hereto have executed this Agreement effective as
of the date and year first above written.
 


 
ONLINE DISRUPTIVE TECHNOLOGIES, INC

 
 
Per:           /s/ Giora
Davidovits                                                                              
s/ Eyal Davidovits                                                   
Eyal Davidovits
 
 
Savicell Ltd.
 
 
Per:           /s/ Giora
Davidovits                                                                                     

 
10

--------------------------------------------------------------------------------

 
